Citation Nr: 9931728	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  96-22 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for duodenitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an 
April 1994 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas, which denied the 
veteran's request for a disability rating in excess of zero 
percent for duodenitis.  In November 1994, the RO issued a 
decision which increased the evaluation for said disability 
from zero percent to 10 percent.

The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an increased rating, the 
veteran will generally be presumed to be seeking the maximum 
benefit allowed by VA law or regulations, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit available is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Court further held that, where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  Since 
the regulations pertinent to this claim provide for 
disability ratings greater than 10 percent for duodenitis, 
the matter now before the Board remains on appeal.

The veteran is also service connected for anxiety reaction, 
currently evaluated as 50 percent disabling, for a combined 
evaluation of 60 percent.

The veteran appeared at a personal hearing before the RO in 
February 1995.  A transcript of that hearing is of record.


FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's claim.  

2. The veteran's service-connected duodenitis is currently 
manifested by continuous moderate symptoms, including 
history of gastric ulcer and recurrence of ulcer symptoms 
such as epigastric pain, heartburn, gas, and bloating.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for the assignment of a 20 percent evaluation for 
duodenitis have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114, Diagnostic Code 
7305 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records establish that the veteran's 
induction examination was negative except for a finding of 
defective color vision.  The service records reflect that he 
was initially diagnosed in March 1968 with hypochromic 
anemia.  Other diagnoses given until his discharge from 
service included gastric ulcer with atypical pain, history of 
gastric ulcer, recurrence of ulcer symptoms, and epigastric 
pain. 
X-rays taken during service revealed slightly thickened 
gastric folds.  The veteran was also diagnosed during service 
with situational stress reaction with acute anxiety and 
depression.

In February 1970, the veteran filed a claim for compensation 
based on a nervous condition and bleeding ulcers.  He was 
afforded VA examination in March 1970, which provided a 
diagnosis of duodenitis, mild disability.  The same 
examination diagnosed the veteran with anxiety reaction, 
chronic, mild as manifested by tenseness, gastric 
disturbance, insomnia, depressed mood, and poor vocational 
adjustment.

In an April 1970 decision, the RO granted service connection 
for duodenitis, evaluated as 10 percent disabling under 
Diagnostic Code 7305.  The same decision granted service 
connection for chronic anxiety reaction, rated as 10 percent 
disabling.  A combined disability rating of 20 percent was 
granted.  

On routine VA examination in February 1975, the veteran 
presented with complaint that he continued to be bothered 
with abdominal cramps and gas.  Physical examination revealed 
no areas of muscle spasm, rigidity, or tenderness.  No 
palpable masses or organs were found.  After performing a 
gastrointestinal series, the VA physician diagnosed that 
there was no evidence of duodenitis at that time.  

In March 1975, the RO issued a decision which noted that the 
veteran continued to have manifestations of anxiety with 
stomach discomfort, insomnia, and depressed moods.  The RO 
held, however, that as the VA examination revealed no 
evidence of duodenitis, the evaluation of said disability was 
reduced from 10 percent to zero percent disabling.  The same 
decision continued the 10 percent disability rating assigned 
to the service-connected anxiety reaction.  The veteran did 
not appeal the March 1975 decision.

The veteran submitted a request for increased evaluations of 
his service-connected disabilities in June 1993, alleging 
that his "nervous condition and stomach trouble" had 
increased in severity.  The RO obtained additional medical 
evidence in support of the veteran's claim, including VA 
outpatient treatment reports and admission records from Mid-
Jefferson Hospital.

The admission records of Mid-Jefferson Hospital reflect that 
the veteran presented to the emergency room in August 1993 
complaining of respiratory arrest.  Admitting diagnosis was 
possible seizure.  Clinical tests were interpreted as showing 
uncompensated respiratory acidemia, moderate hypoxemia with 
alveolar hypoventilation. 

VA outpatient treatment records reflect that the veteran was 
seen and treated between April 1993 and December 1993 
primarily for complaints related to his anxiety disorder.  
The VA examiners noted his "gastric ulcer," "peptic ulcer 
disease," and "chronic stomach distress" by history.  An 
upper gastrointestinal series performed by VA in December 
1993 revealed no demonstrable abnormality in any region.  
Neither hiatus hernia or reflux, nor pyloral spasm was noted.  
The veteran's stomach and duodenum appeared normal, and the 
VA physician's conclusion was "[n]ormal [u]pper 
[gastrointestinal] series."  The outpatient records reflect 
that the veteran weighed between 151 to 156 pounds at that 
time.

The RO issued an April 1994 decision which continued the 
prior evaluation of the veteran's duodenitis disability as 
zero percent disabling, and also continued the 10 percent 
disability rating previously assigned to the veteran's 
service-connected anxiety reaction.  Regarding his service-
connected duodenitis, the RO found that the symptomatology 
shown by the 1993 VA outpatient reports and the 1993 
emergency room admission records did not warrant a 
compensable evaluation for duodenitis under the criteria set 
forth in Diagnostic Code 7305.  The veteran initiated an 
appeal of said rating decision in April 1994.

The veteran was afforded VA general examination in July 1994.  
The examining physician reported the veteran had postprandial 
and preprandial gastric pain.  The veteran denied suffering 
from nausea or vomiting, and reported that treatment "most 
of the time" was with antacids.  Physical examination 
revealed that the veteran was in no acute distress.  His 
abdomen was soft and benign, and no organomegaly or 
remarkable tenderness was noted.  His body weight was 142 
pounds.  The veteran was referred for examination by a VA 
gastrointestinal specialist.  

On examination by a VA gastrointestinal specialist in July 
1994, the veteran presented with complaints of a 25 year 
history of epigastric pain which had worsened during the two 
years year prior to the exam.  He described the pain as 
constant, worsening, and unrelated to activities or meals.  
The veteran stated that there was transient improvement if he 
took antacids, but doing so on a regular basis caused 
dyspepsia.  He denied weight loss, melena, hematochezia, 
bright red blood per rectum, and dizziness.  He reported that 
he smoked one and a half packs of cigarettes a day, and 
stated that his alcohol intake was minimal.  After 
interpretation of lab data, X-rays, and electrocardiogram, 
impression was recurrent peptic ulcer disease.  Treatment 
included prescription of Zantac.

After review of the most recent VA examinations, the RO 
issued a November 1994 rating decision which found that "the 
evidence indicates a digestive problem unrelated to prior 
complaints of stomach pain associated with [the veteran's] 
anxiety."  Consequently, the RO granted an increase in the 
disability rating assigned to the veteran's duodenitis from 
zero percent to 10 percent.  The 10 percent disability rating 
assigned to his anxiety reaction was continued.

At his personal hearing before the RO in February 1995, the 
veteran testified that the medications that been prescribed 
for his duodenitis were either ineffective or made him sick 
to his stomach.  He stated that he had lost weight within the 
prior two years and could not regain it.  He testified that 
he loved food, but did not eat regularly because "the mouth 
says yes and the brain says yes but the stomach says no."  
He reported that on some days he might eat one meal, on 
another day two meals, or he may not eat at all.  The veteran 
testified that he did not suffer stomach pain when sleeping, 
but that he had "some type" of constant stomach pain when 
awake.  The veteran reported that his alcohol consumption was 
limited to "six beers a year."  When asked whether his 
stomach felt worse after eating, the veteran replied "[n]o, 
my stomach is hurting . . . already.  It's just saying . . . 
you're not going to eat . . . ."  The veteran also testified 
extensively about his anxiety disorder and its effect on his 
life.

The veteran was admitted to a VA Medical Center from August 
28, 1995, to September 15, 1995 for treatment of depression.  
Diagnoses at discharge were depression, dysthymia, substance 
abuse disorder, personality disorder, carpal tunnel syndrome, 
peripheral vascular disease, and peptic ulcer disease.

In January 1996, the hearing officer issued a decision which 
denied an increased evaluation of the veteran's duodenitis, 
holding that the evidence revealed a mild impairment of 
health that was consistent with the 10 percent rating already 
assigned.  In the same decision, the disability rating 
assigned to the veteran's anxiety reaction disorder was 
increased from 10 percent to 50 percent.  After being 
notified of this decision, the veteran informed the RO that 
he was withdrawing his appeal based on the anxiety reaction 
claim.

The veteran also presented for VA examination in April 1997.  
The examiner reviewed the results of an upper 
esophagogastroduodenoscopy that had recently been performed 
on the veteran, and found that the endoscopy procedure was 
"totally normal."  It was noted that the veteran continued 
to suffer from heartburn, but no other symptomatology was 
found.  Abdominal examination was benign, soft, non-tender, 
with normal bowel sounds.  The veteran weighed 147 pounds.  
The VA physician gave impression of gastroesophageal reflux 
disease.

Pertinent VA outpatient reports reflect that the veteran 
presented for routine clinical examinations between March 
1999 and May 1999.  Diagnoses after those examinations 
included reflux esophagitis and dyspepsia.  The veteran 
denied any melena, hematemesis, or hematochezia during the 
clinic examinations.

The veteran was also afforded VA examination in May 1999 that 
was specific for examination of the stomach, duodenum, and 
peritoneal adhesions.  He presented with complaints of gas 
and bloating, and that his stomach "knots up" when he eats.  
He told the examiner that these symptoms manifested on a 
daily basis. The veteran denied taking antacids, and it was 
noted that he took Prevacid.  On examination, the veteran 
appeared well-nourished and in no acute distress.  His weight 
was 166 pounds.  His abdomen was noted as soft, with no 
organomegaly, and with slight epigastric tenderness.  
Pertinent diagnosis was duodenitis.

In June 1999, the RO presented the following statement and 
question to two VA physicians who had previously examined the 
veteran:

Veteran was initially granted service 
connection for [d]uodenitis in 1970.  It 
was shown that he had a gastric ulcer 
with epigastric hemorrhage and pain.  VA 
examination on April 30, 1999, showed a 
normal esophagogastroduodenescopy and 
diagnosis of gastroesophageal reflux 
disease.  VA examination of May 11, 1999, 
shows veteran with dys[p]epsia and reflux 
esophagitis.  He has symptoms of 
heartburn and bloating sensation with gas 
and cramping on daily basis.  

Is this condition related to service 
connected duodenitis?

In response to its question, the RO received an addendum to 
the May 1999 VA examination which reported that the VA 
physicians had discussed the veteran's case and concluded the 
following:  1) the veteran is service connected for 
duodenitis, 2) the veteran has symptoms of heartburn, gas, 
and bloating, and 3) "the above symptoms are as likely as 
not related to the veteran's service connected duodenitis."

Legal Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The requirements set forth in these regulations, 
mandating an evaluation of the complete medical history of 
the veteran's claimed disability, operate to protect veterans 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  38 C.F.R. §§ 4.1, 4.2 (1999); Schafrath, 1 
Vet. App. at 593-94.

The veteran's disability, however, must be reviewed in 
relation to its history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which or two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and evaluating functional impairment 
on the basis of lack of usefulness, and the effects of the 
disability upon the person's ordinary activity, 38 C.F.R. § 
4.10 (1999); Schafrath, 1 Vet. App. 589.  In any case, with 
particular regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. §§ 4.1, 4.2, VA 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  Id. at 
57-58; Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14 (1999).  The Court has held that a claimant may 
not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

The veteran's service-connected "duodenitis" is a condition 
not listed in the VA Schedule for Rating Disabilities.  When 
an unlisted condition is encountered, it is permissible to 
rate it under a closely related disease or injury in which 
not only the functions affected, but also the anatomical 
location and symptomatology, are closely analogous.  38 
C.F.R. § 4.20 (1999).  Consequently, the veteran's service-
connected duodenitis has been evaluated under 38 C.F.R. § 
4.114, Diagnostic Code 7305 (Ulcer, duodenal).  Under this 
Diagnostic Code, a duodenal ulcer warrants a 60 percent 
evaluation when it is severe, causing pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  Id.  A 40 percent evaluation is warranted when the 
ulcer is moderately severe with impairment of health 
manifested by anemia and weight loss or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times a year.  Id.  A moderate 
ulcer, with recurring episodes of severe symptoms two or 
three times a year, averaging ten days in duration, or with 
continuous moderate manifestations warrants a 20 percent 
evaluation.  A 10 percent evaluation is warranted for a mild 
duodenal ulcer with recurring symptoms once or twice yearly.  
Id.

When a reasonable doubt arises regarding the degree of 
disability or any other point, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102 (1999).  
Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Analysis

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement.  
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  In 
order to present a well-grounded claim for an increased 
rating of a service-connected disability, the veteran need 
only submit competent testimony that symptoms, reasonably 
construed as related to the service-connected disability, 
have increased in severity since the last evaluation.  Id. at 
631-632; Jones v. Brown, 7 Vet. App. 134, 138 (1994).  The 
veteran has asserted that his service-connected duodenitis is 
more disabling than contemplated by the current evaluation, 
and thus the Board finds that his claim of increasing 
severity of said disability establishes a well-grounded claim 
for an increased evaluation.  See Proscelle, 2 Vet. App. at 
631.  

VA has afforded the veteran VA medical examinations; VA has 
obtained the pertinent medical records from the veteran's 
treating physicians; and the veteran has not identified any 
additional pertinent evidence that is not of record.  The 
Board is satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the duty to assist him as 
mandated by 38 U.S.C.A. § 5107. 

As stated above, the VA regulation against pyramiding 
precludes the use of multiple diagnostic codes in order to 
artificially inflate the service-connected evaluation.  
Rather, the diagnostic code is applied that best reflects the 
overall disability picture shown for the specific anatomical 
part involved.  The service-connected evaluation is assigned 
that most accurately reflects the degree of functional 
impairment shown by the evidence of record.  In the instant 
case, the Board concurs with the RO that that the overall 
disability picture in the instant case reflects 
symptomatology most compatible with a disability evaluation 
under the criteria set forth in Diagnostic Code 7305.  See 
38 C.F.R. § 4.20.

As stated above, the veteran's service-connected duodenitis 
is rated 10 percent disabling under Diagnostic Code 7305.  
The Board has considered the veteran's description of his 
symptoms in conjunction with the medical evidence of record.  
As previously set forth, in order to be entitled to a higher 
disability rating under Diagnostic Code 7305, the medical 
evidence must show, at a minimum, that the veteran's service-
connected disability is productive of a moderate ulcer, with 
recurring episodes of severe symptoms two or three times a 
year, averaging ten days in duration, or with continuous 
moderate manifestations.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1999), and Schafrath, 1 Vet. App. 589, the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's 
duodenitis, the disability for which entitlement to an 
increased rating is asserted.  The Board has found nothing in 
the historical record which would lead it to conclude that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability for which entitlement 
to an increased rating is asserted on appeal.

In the instant case, the veteran contends, in essence, that 
because of his service-connected duodenitis, he has chronic 
abdominal pain and cramping, heartburn, gas, and bloating 
that occurs on a daily basis and has increased in severity.  
In this regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The evidence of record demonstrates that the veteran has a 
consistent history of duodenitis since initial diagnosis in 
1970.  The Board observes that the several VA examinations of 
record, in conjunction with VA inpatient/outpatient treatment 
records, reflect that the veteran has been additionally 
diagnosed since his military service with the following: (1) 
peptic ulcer disease, (2) gastric ulcer, (3) gastroesophageal 
reflux disease, 4) esophagitis, and 5) dyspepsia.  The 
medical evidence generated and obtained since the veteran 
submitted his request for an increased evaluation in 1993 
confirms the initial diagnosis of duodenitis.  Most of the 
same evidence confirms the other diagnoses listed above as 
well.  Furthermore, the medical opinions rendered during the 
veteran's VA examinations since 1993 tend to confirm, rather 
than refute, the veteran's contentions regarding the severity 
and continuity of the symptoms related to his duodenitis.  
Most significantly, VA physicians who have examined the 
veteran noted, as shown above, that the symptoms most 
recently complained of by the veteran (heartburn, gas, and 
bloating) are believed to be "as likely as not related to 
the veteran's service connected duodenitis."

In light of the above, and with resolution of reasonable 
doubt in the veteran's favor, the Board observes that the 
evidence of record demonstrates that the veteran's disability 
picture for his service-connected duodenitis, although 
currently evaluated as 10 percent disabling under Diagnostic 
Code 7305, more nearly approximates the criteria required for 
a 20 percent evaluation under that Diagnostic Code.  See 38 
C.F.R. §§ 4.7, 4.114, Diagnostic Code 7305.  As previously 
stated, a 20 percent evaluation requires that the veteran's 
service-connected disability is productive of a moderate 
ulcer, with recurring episodes of severe symptoms two or 
three times a year, averaging ten days in duration, or with 
continuous moderate manifestations.  

While the Board finds that the evidence does not tend to 
establish that the veteran has suffered severe symptoms two 
or three times a year and averaging ten days in duration, it 
does find that the evidence clearly establishes that the 
veteran has suffered "moderate manifestations" of his 
service-connected duodenitis on a "continuous" basis.  See 
Diagnostic Code 7305.

There is no evidence of record which competently refutes that 
the symptoms of the veteran's duodenitis can be fairly 
characterized as moderate.  As set forth above, a 10 percent 
rating under Diagnostic Code is warranted only when the 
disability can be fairly and appropriately characterized as 
mild, with symptoms recurring once or twice yearly.  The 
frequency of the veteran's symptoms, as outlined in the 
medical evidence of record, reflects that even if the veteran 
has not suffered on a daily basis, he certainly has suffered 
from duodenitis more frequently than "once or twice 
yearly."

Accordingly, resolving all doubt in the veteran's favor, the 
Board finds that the assignment of a 20 percent disability 
rating, and no more, for the veteran's service-connected 
duodenitis is warranted.  When consideration is given to 38 
C.F.R. § 4.7, it is the opinion of the Board that a 20 
percent rating more adequately approximates the current level 
of impairment attributable to duodenitis.  At the very least, 
the evidence for and against an increased rating for the 
service-connected duodenitis is in equipoise, and as such, 
all reasonable doubt is resolved in favor of the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In arriving at this decision, the Board has considered the 
possibility of a still-higher schedular evaluation.  However, 
the preponderance of the evidence is clearly weighted against 
a higher rating.  The Board notes that, as previously stated, 
the next higher rating (40 percent) requires moderately 
severe symptoms, with impairment of health manifested by 
anemia and weight loss; or recurrent episodes averaging ten 
days or more in duration at least four or more times a year.  
In the instant case, the Board notes that hypochromic anemia 
was initially diagnosed in 1968 when the veteran was in 
service.  However, anemia has not been diagnosed in any of 
the VA medical records, including VA examination reports, 
since the veteran filed his request for an increased 
evaluation in 1993.  In fact, the in-service diagnosis of 
hypochromic anemia is the only such diagnosis in the record.  
Because said diagnosis was made more than 30 years ago, the 
Board finds that the current VA examinations, consistent as 
they have been in the last six years, more accurately reflect 
the veteran's current medical status profile.  See Francisco, 
7 Vet. App. at 57-58; Solomon, 6 Vet. App. at 402.

Further, the record shows that the veteran has actually 
gained weight since he submitted his 1993 request for an 
increased evaluation.  The Board observes that the veteran 
weighed 142 pounds at the July 1994 VA examination, 147 
pounds at the April 1997 VA examination, and 166 pounds at 
the most recent examination in May 1999.  Thus, the Board has 
determined that the evidence of record does not reflect that 
the veteran has suffered from weight loss, and the veteran 
has not been diagnosed as anemic for more than thirty years.  
The evidence has also not established that the veteran's 
duodenitis is characterized by recurrent incapacitating 
episodes averaging ten days or more in duration at least four 
or more times a year.  The Board concludes that the veteran's 
service-connected duodenitis does not warrant a disability 
rating of 40 percent under Diagnostic Code 7305.  Since the 
veteran's duodenitis does not meet the criteria for a 40 
percent rating, it is axiomatic that the Board also finds 
that the symptoms of said disability do not meet the criteria 
for a 60 percent rating.  Therefore, in light of the above, 
the Board finds no reasonable basis to grant the veteran a 
rating in excess of 20 percent.  


ORDER

A disability rating of 20 percent rating for duodenitis is 
granted, subject to VA law and regulations governing the 
payment of monetary awards.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

